Citation Nr: 0720783	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right eye condition, 
claimed as myopia of the right eye and retinal hole.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION


The veteran had active service from December 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran testified before the undersigned at a Board 
videoconference hearing in May 2007.  A transcript of that 
hearing has been associated with the claims folder.


REMAND

The veteran seeks service connection for a right eye 
condition, claimed as myopia of the right eye and retinal 
hole.  At his Board videoconference hearing in May 2007, the 
veteran testified that he received treatment for his eyes at 
the Merchant Seamen's Hospital in New Orleans, Louisiana 
within one year of his separation from service in January 
1946. 

VA's duty to assist requires VA to obtain the veteran's 
medical records when they are adequately identified by the 
veteran.  Although the veteran and his representative 
indicated that the New Orleans Merchant Seamen's Hospital is 
no longer in operation, they assert that the veteran's 
medical records do exist at another location.  Therefore, an 
attempt should be made to ascertain whether relevant medical 
records from the Merchant Seamen's Hospital in New Orleans, 
Louisiana are available.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any of 
the veteran's Merchant Seamen's Hospital 
treatment records dated from January 1946 
to January 1947 from their current 
location.  If it is determined that the 
records have been retired to another 
facility, then that facility should be 
contacted.  All efforts to obtain this 
evidence should be documented in the 
claims folder.  If no records are 
available, a negative reply to that effect 
is required.       

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


